IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0655
                               Filed June 15, 2016


IN THE INTEREST OF C.D.,
Minor Child,

J.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       A father appeals the order terminating his parental rights. AFFIRMED.




       Cole J. Mayer of Masterson, Bottenberg & Eichhorn, L.L.P., Waukee, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Karl Wolle of the State Juvenile Public Defender’s Office, Des Moines, for

minor child.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                             2


BOWER, JUDGE.

          A father appeals1 the juvenile court order terminating his parental rights to

his child, claiming the Department of Human Services (DHS) did not make

reasonable efforts to facilitate reunification with the child, the court improperly

denied the father’s request for a six-month extension, and termination is not in

the best interests of the child due to the closeness of the parent-child bond. We

affirm.

          We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is well-established and need not be

repeated herein. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned ruling terminating the father’s parental

rights; we adopt the findings of fact and conclusions of law as our own. The

juvenile court terminated the father’s parental rights pursuant to Iowa Code

section 232.116(1)(h) (2015).        On appeal, the father does not challenge this

statutory ground.

          A.     Reasonable Efforts

          The father claims DHS did not make reasonable efforts, pursuant to Iowa

Code section 232.102, to help him work toward reunification. Specifically, he

claims DHS did not facilitate visits, did not consider other placements for C.D.,

and failed to provide reasonable efforts to finalize a permanency plan. The State

claims the father has not preserved error on this claim because he raised this

claim for the first time at the termination hearing.            We will not review a

1
    The mother’s parental rights were also terminated and she does not appeal.
                                        3

reasonable-efforts claim unless it is raised prior to the termination hearing. See

In re L.M.W., 518 N.W.2d 804, 807 (Iowa Ct. App. 1994). Immediately prior to

the termination hearing, the district court held a reasonable efforts hearing and

ruled on the essence of the father’s claim, therefore error has been preserved.

      The focus of the requirement for reasonable efforts is on services to

improve parenting. In re C.B., 611 N.W.2d 489, 493 (Iowa 2000). “However, it

also includes visitation designed to facilitate reunification while providing

adequate protection for the child.”   Id. When a parent is incarcerated, DHS

should supply services that are reasonable under the circumstances. In re S.J.,

620 N.W.2d 522, 525 (Iowa Ct. App. 2000).

      On this issue, the court reasoned:

              If this case began in March 2015 and all the court looked at
      were the services to work towards reunification with the parents
      thereafter, then the parents would probably be correct. The issues
      surrounding placement in 2015 following removal from father were
      frustrating as an overall matter. And neither parent has had a visit
      with the child since [C.D.] was placed in family foster care in June
      2015.
              However, this case began not in March 2015 but rather
      much earlier—two and a half years earlier—in September 2012.
      The entire context matters and must be considered.              What
      happened after [C.D.] was removed from his father a year ago
      cannot be viewed in a vacuum. For two and a half years prior to
      that time, DHS provided much more than just reasonable efforts to
      support this family. In particular, significant services and patience
      and effort were expended to not ever have [C.D.] removed from his
      parents and biological family in total. And when considering the
      reasonable-efforts challenge and issue in the context of the entire
      case, the court has no problem in DENYING the parents’ motion.
              Father had many opportunities, especially from March 2015
      until August 2015, to engage in community based services
      including visits (certainly offered in March and April and May, and
      would have been offered had he not been in warrant). He chose
      not to comply/participate. From August 2015 until the end of
      January 2016, there was significant uncertainty as to whether he
      would be in the community. Visits between him and [C.D.], a 3 year
                                        4


       old, via the jail’s video monitoring service would not have been
       appropriate or helpful for [C.D.] and his mental health and wellbeing
       on this record given all circumstances.

       Upon our de novo review, we agree DHS provided reasonable efforts.

       B.     Request for Additional Time

       The father claims the juvenile court improperly denied his request for

additional time to work toward reunification. Based on his past conduct, the

father has not demonstrated additional time would be beneficial. “The crucial

days of childhood cannot be suspended while parents experiment with ways to

face up to their own problems.” In re A.C., 415 N.W.2d 609, 613 (Iowa 1987).

While the father had custody of C.D., he continued to use methamphetamine,

which led to C.D.’s removal from the father’s care.      C.D. tested positive for

methamphetamine at the time of removal. Further, the father’s poor decision

making, as evidenced by his run-ins with law enforcement, including his

whereabouts being unknown for several months and his incarceration, provides

additional support for the denial of his request for an extension. We affirm the

juvenile court’s ruling.

       C.     Best Interests

       The father claims the termination of his parental rights is not in the best

interests of the child as the closeness of the parent-child bond makes termination

improper. See Iowa Code § 232.116(2), (3). In determining the best interests of

the child, we give primary consideration to “the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child[ren], and

to the physical, mental, and emotional conditions and needs of the child[ren].”
                                          5

See Iowa Code § 232.116(2); P.L., 778 N.W.2d at 37. On these issues, the

juvenile court reasoned:

                Turning to the best interest of the child, the overriding and
       governing best-interest factor at this time in this case is the need for
       finality. The need for permanency. The need for resolution and
       certainty. This little boy has endured much. Too much. Some of it
       the fault of the undersigned in terms of timely resolution of matters
       and need for court records to be developed. [C.D.] can’t endure
       more moves, he can’t endure more uncertainty. This Court and the
       child welfare system is not good at nor are we well equipped to stay
       in the lives of young children in perpetuity. There are some cases
       where we have to recognize that our continued systemic
       involvement in a child’s life does more harm than good. This is one
       of those cases. We need to provide a resolution and bring matters
       to an end. This is quite simply the governing factor in this case at
       this time.
                ....
                The court has considered whether any of the five permissive
       exceptions to the termination statute should govern and cause the
       court to deny termination. The court deems that any and all
       attachment [C.D.] has with his . . . father should not rule the day. At
       this point in time, such does not and cannot outweigh the need for
       resolution and for what the court hopes will be permanency in a
       committed and loving forever home for [C.D.]

       We agree with the juvenile court’s reasoning and find termination is in the

child’s best interests.    The court properly declined to find termination was

improper due to the closeness of the parent/child relationship. We affirm the

termination of the father’s parental rights.

       AFFIRMED.